NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
BARBARA EXUM,
Petiti0ner,
V.
DEPARTMENT OF HOMELAND SECURITY,
Respondent.
2011-3037
Petition for review of an arbitrator’s decision by John
M. Donoghue. -
ON MOTION
ORDER
Upon consideration of Barbara J. Exum’s motion for a
90-day extension of time, until Apri1 28, 2011, to file her
informal brief,
IT IS ORDERED THAT2
The motion is granted No further extensions should
be anticipated

EXUM V. DHS
2
FOR THE COURT
  3 2||]] /s/ Jan Horba1y
Date
cc: Barbara J. EXuIn
S
NeIson R. Richards, Esq.
J an Horba1y
Clerk
F D
"w2¥s.§*f:Paee:°“
FEB 03 2011
1AN|'|DMAI.Y
CLEH!